Citation Nr: 0003091	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  94-04 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a disability of the 
cervical spine.

3.  Entitlement to service connection for a disability of the 
lumbar spine.

4.  Entitlement to an increased (compensable) evaluation for 
headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to April 
1992.  Service in Southwest Asia during the Persian Gulf War 
is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1992 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied service connection for residuals of a 
head injury, disabilities of the cervical and lumbar spine 
and a right knee disability and granted service connection 
for headaches, for which a noncompensable evaluation was 
assigned.  The veteran appealed all of those issues.  

By rating action of March 1997, the RO granted service 
connection for a disability of the right knee, for which a 
noncompensable evaluation was assigned.  A review of the 
veteran's claims folder does not reveal that a Notice of 
Disagreement has been filed relative to that issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].

The Board also notes that in the March 1997 rating action the 
RO denied entitlement to service connection for a respiratory 
disorder due to an undiagnosed illness under the provisions 
of 38 C.F.R. § 3.317.  In March 1998, the veteran filed a 
Notice of Disagreement as to that issue.  In February 1999, 
the RO issued a Statement of the Case.  There was no 
substantive appeal filed as to that issue and accordingly, 
the Board is without jurisdiction to consider that issue.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  

In a February 1999 rating decision, the RO addressed eleven 
issues raised by the veteran.  Two of the issues, entitlement 
to service connection for a cervical spine condition and for 
a lumbar spine condition, had previously been developed for 
appeal; the previous denials were confirmed and continued.  
To the Board's knowledge, no Notice of Disagreement has been 
filed with respect to the remaining nine issues, all of which 
were denied.  

Accordingly, only the issues enumerated on the front page of 
this decision are before the Board for appellate 
consideration at this time.

In the veteran's appeal she had initially requested a hearing 
to be held before a member of the Board.  That hearing 
request was withdrawn in correspondence from the veteran 
dated in October 1994.  


FINDINGS OF FACT

1.  There is no competent medical evidence in the record 
demonstrating that the veteran has any currently diagnosed 
residuals of head trauma aside from those already service 
connected.

2.  There is no competent medical evidence that the veteran 
currently has a chronic disability of the cervical spine.

3.  The evidence includes a current diagnosis of scoliosis of 
the lumbar spine and shows that scoliosis was also documented 
during service.

4.  The veteran has headaches which are not shown to be 
prostrating in nature.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for residuals of a head 
injury.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a disability of the 
cervical spine.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
disability of the lumbar spine is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The criteria for a compensable evaluation for headaches 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.124, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
residuals of a head injury, and for disabilities of the 
cervical and lumbar spine.  She is also seeking entitlement 
to a compensable evaluation for headaches. 

In the interest of clarity, the law and regulations will 
initially be set out.  The issues on appeal will then be 
discussed separately.

Law and regulations

Service connection

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

Congenital or developmental defects are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (1999).  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.

Increased Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, the Court of 
Appeals for Veterans Claims (Court) has held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Since this is an appeal of 
an initial rating assignment, the Board is not limited to 
consideration of the current diagnosis of the veteran's 
disability.  Id.

Well grounded claims

The threshold question in every case is whether each claim 
presented is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The statutory duty 
to assist the veteran in the development of his claims does 
not arise unless and until a well-grounded claim is 
presented.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In order for service connection a claim to be well-grounded, 
the record must contain three types of competent evidence: 
(1) evidence of the current disability, usually shown by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service, shown by lay or medical 
evidence; and (3) evidence of a nexus between the in-service 
injury or disease and the current disability.  See Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is generally required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).

Additional law and regulations will be set forth where 
appropriate below.

1.  Entitlement to service connection for residuals of a head 
injury.

Factual Background

The service medical records reflected that upon enlistment 
examination conducted in April 1989, clinical evaluation of 
the head was normal.  At that time, the veteran gave a 
history of a head injury and indicated that when she was 27, 
she had been kicked in the mouth by a horse, resulting in a 
broken palate and the removal of a tooth.  

The records showed that in May 1990, the veteran was seen 
following a fall.  She complained of dizziness, 
lightheadedness and blurred vision.  A small hematoma on the 
forehead was noted.  An assessment of partial complex 
seizures was made.  A CT scan of the head taken in May 1990 
was normal.  An MRI taken of the head in May 1990 was also 
within normal limits.  In late May 1990 an assessment of 
seizure disorder was made.  A June 1990 EEG was suggestive of 
a general seizure disorder.  

An August 1990 medical statement from the veteran's 
chiropractor was included in the service medical records.  
The chiropractor stated that he had treated the veteran since 
June 1990 for musculoskeletal complaints and that during the 
course of the veteran's treatment it became necessary to 
refer her for neurological evaluation because she had been 
treated by military doctors for a seizure disorder.  The 
chiropractor indicated that after reviewing the military 
medical records, he could find no evidence of any indication 
for such a diagnosis and therefore referred the veteran for 
evaluation by a neurologist.  It was noted that following a 
comprehensive neurological evaluation including EEG and an 
MRI scan of the head, it was determined that the veteran did 
not have a seizure disorder.  It was noted that apparently 
some of the symptoms which had been diagnosed as a seizure 
disorder were due to the prescribing of the drugs Tegretol 
and Dilatin.  It was commented that since the veteran had 
been removed from these drugs, she had been showing much 
improvement and was progressing normally.  

The service medical records showed that the veteran was seen 
in July 1991 due to a 14 month history of attacks manifested 
by hyperventilating and loss of voluntary motor control.  
Impressions of atypical blackout-like spells and chronic, 
mild nonspecific headaches were made.  

In September 1991, a private medical statement from the 
neurologist who had evaluated the veteran upon referral from 
her chiropractor was received.  He indicated that he had 
performed a complete evaluation due to her "enigmatic 
spells".  He noted that she had been told that she had a 
seizure disorder and had been on both Tegretol and Dilantin.  
He noted that an EEG was completely normal with no evidence 
of a seizure disorder.  It was commented that she had been 
taken off Dilantin and since then had noted a marked 
diminution in both the severity and frequency of her spells.  
He stated that there was a possibility that the spells could 
have been precipitated by pressure on her occipital area in 
the past.  He opined that there was no evidence which 
suggested that the veteran had a seizure disorder.  

The veteran underwent a psychological evaluation in September 
1991, at which time it was found that the veteran showed 
strong tendencies to convert psychological stress into 
physical symptoms or complaints.  

Upon service Medical Board evaluation conducted in November 
1991, clinical evaluation of the head was normal.  Upon 
medical board evaluation conducted in December 1991, a review 
of systems was positive for frequent headaches and 
seizure/attention disorder.  A history of a fall in May 1990 
was noted following which symptoms of frequent headaches, 
shaking of the extremities, muffled hearing and visual 
disturbances were noted.  Neurological evaluation was 
positive for a headache disorder with questionable migraine 
equivalent, a complex seizure disorder versus psychogenic 
symptoms.  Psychiatric evaluation was suggestive of a partial 
simple versus complex seizure disorder with indeterminate 
psychologic overlay.  A final diagnosis of cephalalgia was 
made.  

The veteran was seen for a VA general medical examination in 
September 1992.  At that time she gave a history of a head 
injury in May 1990 when she hit the back of her head when she 
fell on the floor in the bathroom.  She complained of having 
headaches on and off since that time.

By rating action of September 1992, the RO  granted service 
connection for headaches and denied entitlement to service 
connection for residuals of a head injury.  

In a VA medical record dated in August 1994, the veteran 
complained of a head injury resulting from a fall in which 
the she hit her head in May 1990.  She reported that she 
developed right sided headaches and had "lost control of her 
limbs".

A VA medical record dated in December 1994 reflected that the 
veteran had a history of a seizure disorder secondary to head 
trauma.  She complained of headaches over the right eye, 
which were throbbing and radiated to the frontal/forehead 
area.  It was noted that the headaches were relieved with 
Tylenol and Motrin.  An assessment of tension headaches was 
made.  

A private medical statement from a chiropractor dated in May 
1998 reflected that the veteran had been under care since her 
return from service and prior to that time.  It was commented 
that since service the veteran had complained of symptoms 
including headaches.  

Analysis

As mentioned above, the initial matter which must be resolved 
on appeal is whether the veteran has presented a well-
grounded claim. In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

The veteran contends that she has experienced residuals of 
head trauma which was sustained during service.  The service 
medical records did show that the veteran sustained a head 
injury in May 1990 and complained of various symptoms 
thereafter, including headaches, dizziness, and shaking of 
the extremities.  Thus, the second prong of the Caluza 
analysis, in-service injury, has been satisfied.

As noted above, one element of a well-grounded claim is a 
presently-existing disability stemming from the disease or 
injury alleged to have begun in or been aggravated by 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Absent evidence of a current disability, the claim is not 
well grounded.  

The inquiry of the Board must therefore be directed to what 
disabilities the veteran is referring to in seeking service 
connection for residuals of a head injury.  Service 
connection was granted for headaches September 1992.  Service 
connection is also already in effect for an undiagnosed 
illness manifested by fatigue, memory loss and insomnia.  
Accordingly, the question is whether there is any current 
clinical evidence of a disability, other than those 
conditions, which is attributable to the head trauma.  

It is clear from the medical evidence reported above that a 
seizure disorder was initially suspected, but it was ruled 
out.  See, in particular, the September 1991 neurology report 
concerning the veteran's "enigmatic spells".  There has 
been no recent diagnosis of a seizure disorder.  There have 
also been suggestions of a psychiatric component to the 
veteran's "spells" but there has never, to the Board's 
knowledge, been a diagnosis of any psychiatric disability.  
The only recently diagnosed disability which appears to be 
attributable to the fall in service is headaches, which is 
already service connected.  The Board concludes that the 
first Caluza prong, a current disability, is not present.  In 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court held 
that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  Accordingly, the veteran's 
claim is not well grounded.  

Moreover, the record does not contain any competent medical 
evidence which establishes an etiological nexus between the 
head injury sustained in May 1990 and any chronic residuals 
which are not already service connected.  The Court has held 
that "[i]n the absence of competent medical evidence of a 
current disability and a causal link to service . . ., a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).

Because the veteran has not submitted medical evidence 
establishing the existence of a current disability resulting 
from her in-service head trauma, or any medical evidence 
supporting her contention that she has any chronic residuals 
as a result of that trauma which are not already service 
connected, it is concluded that she has failed in her duty to 
submit evidence which would justify a belief by a fair and 
impartial individual that the claim is plausible.  
Accordingly, the claim is denied.


2.  Entitlement to service connection for a disability of the 
cervical spine.

Factual Background

The service medical records reflected that upon enlistment 
examination conducted in April 1989, clinical evaluation of 
the spine was normal. 

In July and August 1991, the veteran was seen for complaints 
of upper back pain.  A bone scan taken of the spine in 
September 1991 was normal.  

A private medical statement from the veteran's chiropractor 
dated in October 1991 indicated that when the veteran was 
initially evaluated, there was a marked reduction in the 
cervical range of motion and that an examination revealed 
spinal nerve pressure in the upper cervical and sub-occipital 
region.  The chiropractor stated that a diagnosis of 
subluxation complex in the upper cervical region was made.  

On service Medical Board evaluation conducted in December 
1991, it was reported that the veteran complained of 
frequent, intermittent posterior cervical pain which was  
exacerbated by increased activity.  Physical examination 
revealed full range of motion.  Upper extremity motor sensory 
and reflex examinations were normal.  A final diagnosis of 
cervical back pain was made.  Physical evaluation board 
proceedings in February 1992 determined that the veteran was 
disabled due to conditions which included cervical and lumbar 
back pain.  

The veteran was seen for a VA general medical examination in 
September 1992.  She complained of neck pain which could be 
relieved by chiropractic manipulation.  No diagnosis 
referable to the cervical spine was made by the examiner.

In October 1992, a private medical statement from Dr. W. was 
submitted which showed that X-ray films of the spine taken in 
May 1991 revealed no evidence of gross pathology, luxation or 
fracture.  

In September 1993, the veteran was seen for complaints of 
pain of the entire spine.  Physical examination showed that 
the neck was supple with full range of motion and without 
pain.  

A private medical statement from the veteran's chiropractor 
dated in May 1998 reflected that the veteran had been under 
care since her return from service and prior to that time.  
It was commented that since service the veteran had 
complained of symptoms including low back and neck pain.  The 
chiropractor indicated that the most persistent objective 
findings consisted of restricted range of motion of the 
joints and extensive edema and noted that such symptoms were 
not present prior to enlistment.  The chiropractor opined 
that "something intrinsic in her system" was producing the 
edematous condition.  

A VA examination was conducted in March 1998.  Physical 
examination revealed full range of motion of the cervical 
spine.  There was no posterior neck triangle pain.  There was 
soreness to palpation in the midline of C6, C7, C8.  The 
examiner noted that in summary, the physical examination 
objectively revealed no structural deficit, no atrophy and no 
loss of motion.  

Analysis

As stated previously, in order for a claim to be well 
grounded, there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board recognizes that the service medical records 
document that the veteran complained of and was treated for 
symptomatology of the cervical spine in service.  Thus, the 
second prong of the Caluza analysis is satisfied.

A review of the record does not reflect that a current 
diagnosis of a clinical disability of the cervical spine has 
been made.  VA examination conducted in 1998 objectively 
revealed no structural deficit, no atrophy and no loss of 
motion.  This is consistent with previous examinations and X-
ray findings.  Essentially, no medical evidence been 
presented which establishes the presence of the claimed 
disability.  

The Board is of course aware of the veteran's complaints of 
neck pain.  However, pain and soreness unaccompanied by any 
physical disabilities or limitations are not indicative of 
disability in and of themselves.  See Sanchez-Benitez v. 
West, U.S. Vet. App. No. 97-1948 (December 29, 1999).

The statement from the veteran's chiropractor dated in 1998 
failed to identify any specific disability of the veteran's 
cervical spine.  The chiropractor merely indicated that 
"something intrinsic in her system" was causing limited 
motion and edema of the veteran's joints.  Service connection 
has been granted for an undiagnosed illness manifested by 
joint and muscle aches under the provisions of 38 C.F.R. 
§ 3.317.

In advancing this claim, the veteran essentially contends 
that she has a current disability of the cervical spine.  Lay 
statements to this effect were also presented for the record.  
However, lay persons are not competent to render medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Where the determinative issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well grounded claim.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In short, the evidence presented does not establish that the 
veteran has a current clinically diagnosed disability of the 
cervical spine.  The June 1998 examination findings, while 
recognizing the veteran's complaints of pain and soreness, 
did not demonstrate any corresponding physical disability of 
the cervical spine either caused by or resulting from the 
veteran's complaints of pain.  

In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  Accordingly, the first 
prong of the Caluza test, current disability, has not been 
met as to this issue.  Consequently, the Board concludes that 
the claim of entitlement to service connection for a 
disability of the cervical spine is not well-grounded and 
must be denied.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board finds that the 
veteran has been accorded ample opportunity by the RO to 
present argument and evidence in support of her claims.  In 
this case, the Board has concluded that the veteran has not 
submitted well grounded claims for entitlement to service 
connection for residuals of head trauma or for a disability 
of the cervical spine and that no prejudice to the veteran 
has been shown.

Further, because the claims are not well grounded, the VA is 
under no duty to further assist the veteran in developing 
facts pertinent to those claims.  38 U.S.C.A. § 5107(a). VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the veteran of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The 
Court has held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the VA is not on notice of any known 
and existing evidence which would make the veteran's service 
connection claims plausible, and thereby, well-grounded.  The 
Board's decision serves to inform the veteran of the kind of 
evidence which would be necessary to make her claims well 
grounded.

3.  Entitlement to service connection for a disability of the 
lumbar spine.

Factual Background

The service medical records reflected that upon enlistment 
examination conducted in April 1989, clinical evaluation of 
the spine was normal.  

The veteran was seen for complaints of lumbar pain in 
November 1989, at which time an impression of lumbar strain 
was made.  

In June 1991, the veteran was seen for complaints of low back 
pain.  Full range of motion was shown.  A review of outside 
spinal series taken by a chiropractor revealed no significant 
scoliosis or kyphosis and no bony or soft tissue 
abnormalities.  In late June 1991 the veteran was again seen 
for complaints of low back pain.  At that time an assessment 
of mild scoliosis was made.  X-ray films of the thoracic and 
lumbar spine taken in August 1991 were within normal limits 
except for slight scoliosis.  A bone scan taken of the spine 
in September 1991 was normal.  

On medical board evaluation conducted in December 1991, it 
was reported that the veteran had experienced low back 
problems for two years and had indicated that she experienced 
back pain prior to enlistment.  Physical examination of the 
lumbar spine revealed tenderness across the lower lumbosacral 
junction area.  There was no demonstrable spasm.  A diagnosis 
of lumbar back pain was made.  Physical evaluation board 
proceedings were undertaken in February 1992, at which time 
it was determined that the veteran was disabled due to 
conditions which included cervical and lumbar back pain.  

X-ray films of the lumbar spine taken in June 1992 revealed 
rotary scoliosis and minimal narrowing of the intervertebral 
disc space.  

The veteran was seen for a VA general medical examination in 
September 1992.  She reported that she had injured her lower 
back in June 1991 and complained of pain.  Mild tenderness 
was noted.  Full range of motion of the lumbar spine was 
shown.  There was no evidence of muscle spasm.  Neurological 
examination was normal.  An assessment of a history of an 
injury to the low back in June 1991 with residual full range 
of motion and 1+ pain complained of, but no muscle spasm and 
only mild tenderness.

In September 1993, the veteran was seen for complaints of 
pain of the entire spine.  Paraspinal tenderness of the 
lumbar spine was noted.  Range of motion was described as 
good.  X-ray films of the lumbar spine were normal.  An 
assessment of back pain, neurologically intact was made

X-ray films of the lumbar spine taken in January 1994 
revealed evidence of levoscoliosis.  

A VA medical record dated in December 1994 reflected that the 
veteran was seen by Rheumatology, at which time tenderness of 
the lumbar spine was noted.  The assessment indicated that 
the character of the low back pain was not consistent with 
inflammatory pain.  

A VA examination was conducted in March 1998, at which time 
the veteran complained of chronic low back pain.  Physical 
examination revealed normal range of motion of the lumbar 
spine with complaints of pain at the extremes of forward 
flexion (at 70-80 degrees) and a painful return to the erect 
position with normal extension.  X-ray films of the lumbar 
spine taken in April 1998 revealed a slight scoliosis.  There 
was no sign of any disc degeneration or loss of vertebral 
body height or disc space height.  The examiner noted that 
physical examination objectively revealed no structural 
deficit, no atrophy and no loss of motion.  The examiner 
added that in light of a negative objective examination and 
negative X-ray examination, it was difficult to account for 
the veteran's ongoing subjective complaints.  

Analysis

As stated previously, in order for a claim to be well 
grounded, there must be competent evidence of a current 
disability, incurrence or aggravation of a disease or injury 
in service and a nexus between the in-service injury or 
disease and the current disability.

In this case, the veteran's claims file contains post-service 
evidence dated in 1994 and 1998 establishing the presence of 
scoliosis of the lumbar spine.  Accordingly a current 
disability arguably is shown.  Further, the service medical 
records also showed that scoliosis of the lumbar spine was 
present.  There also appears to be continuity of 
symptomatology between the in-service scoliosis and the 
scoliosis which was identified shortly after service.  See 
38 C.F.R. § 3.303(b).  Accordingly, the claim is well-
grounded for the purposes of 38 U.S.C.A. § 5107(a) (West 
1991).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded claims.  Once a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  

Since the claim is well grounded, VA does have a duty to 
assist the veteran in the development of evidence pertinent 
to her claim and will undertake to do so, as will be fully 
explained in the remand portion of this document.

4.  Entitlement to an increased (compensable) evaluation for 
headaches.

Factual Background

By rating action of September 1992, the RO granted 
entitlement to service connection for headaches, for which a 
noncompensable evaluation was assigned effective from April 
1992.  

The veteran was seen for a VA general medical examination in 
September 1992.  She gave a history of a head injury 
sustained in May 1990 and reported that she had experienced 
headaches on and off since then.  She explained that her 
headaches started in the right posterior cervical area and 
went up to the right side of the skull and to the right 
orbital area.  She denied symptoms of nausea and vomiting as 
well as photophobia.  The examiner concluded that the 
headaches appeared to be muscle tension type headaches from 
history.  

An August 1994 VA medical record reflected that the veteran 
still had headaches on the right side of her head about once 
a week and lasting all day.  She reported that Motrin did not 
relieve the pain, but indicated that they were relieved with 
chiropractic treatment.  She reported that the headaches were 
accompanied by shaking of the limbs and falling to the floor.  
She indicated that she did not lose consciousness, but was 
unable to respond to commands.  

A VA medical record dated in December 1994 reflected that the 
veteran complained of headaches over the right eye, which 
were throbbing and radiated to the frontal/forehead area.  It 
was noted that the headaches were relieved with Tylenol and 
Motrin.  An assessment of tension headaches was made.

Upon VA examination for mental disorders conducted in 
February 1995, the veteran complained of headaches and 
indicated that she was not on medication.  Complaints of 
headaches were shown in a December 1995 VA outpatient record.  

A VA examination was conducted in March 1998, at which time 
the veteran indicated that she received chiropractic 
treatment consisting of manipulation of her neck which helped 
relieve some of her headache symptomatology.  A private 
medical statement from a chiropractor dated in May 1998 
reflected that the veteran had been under care since her 
return from service and prior to that time.  It was commented 
that since service the veteran had complained of symptoms 
including headaches.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

As discussed above, a person who submits a claim for benefits 
under a law administered by the VA shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for a 
compensable rating for headaches is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

As noted above, a well-grounded claim triggers VA's statutory 
duty to assist the veteran in the development of her claim.  
See 38 U.S.C.A. § 5107(a).  In this case, there is ample 
medical evidence of record pertaining to this issue.  The 
veteran has identified no other relevant evidence which 
exists and which has not been associated with the claims 
folder.

Once the evidence has been assembled, it is the Board's 
responsibility to weigh the evidence.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

The veteran's service-connected headaches, which have been 
diagnosed as muscle tension headaches have been rated as 
noncompensably disabling under Diagnostic Code 8100, migraine 
headaches.  See 38 C.F.R. § 4.20.  [when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease].  

Under Diagnostic Code 8100, a zero percent evaluation is 
warranted for migraine headaches with less frequent attacks.  
A 10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation requires characteristic 
prostrating attacks occurring on an average of once per month 
over the last several months.  

Evaluations under Diagnostic Code 8100 are based on the 
frequency and severity of headaches.  The evidence reflects 
that in 1994 the veteran in reported having headaches once a 
week.  However, the rating criteria further specifies that 
the attacks be prostrating in nature in order for a 
compensable evaluation to be warranted.  The veteran has 
reported that her headaches could be throbbing, but were 
resolved with chiropractic treatment and/or Motrin.  She has 
also denied symptoms of nausea and vomiting as well as 
photophobia.  The veteran does not appear to be taking 
prescribed medication or following other prescribed 
specialized treatment for headaches.  There is no indication 
that the headaches have interfered with her employment.  See 
38 C.F.R. § § 41., 4.10.  Furthermore, and very 
significantly, the Board notes that after 1995 there has been 
almost no mention of the condition in the medical records.  

In short, the veteran has not reported manifestations 
consistent with prostrating headaches which would warrant 
assignment of a compensable evaluation under Diagnostic Code 
8100.  Further, the Board is unable to identify any clinical 
evidence which would provide a basis for the assignment of a 
compensable evaluation for headaches at any time from April 
3, 1992 forward.  See Fenderson v. West, 12 Vet. App.119 
(1999).  Accordingly, the preponderance of the evidence is 
against the veteran's claim and the claim is denied. 


ORDER

A well-grounded claim having not been presented, the 
veteran's claim of entitlement to service connection for 
residuals of head trauma is denied.

A well-grounded claim having not been presented, the 
veteran's claim of entitlement to service connection for a 
disability of the cervical spine is denied.

The claim of entitlement to service connection for a 
disability of the lumbar spine is well grounded.  To this 
extent only, the appeal is granted.

The claim of entitlement to an increased disability rating 
for headaches is denied. 


REMAND

As discussed above, the Board has found that the claim of 
entitlement to service connection for a disability of the 
lumbar spine is well grounded by virtue of the fact that 
scoliosis of the lumbar spine was shown both in service and 
shortly post service and that there appears to have been 
continuity of symptomatology.  For the reasons expressed 
below, the Board believes that a remand for further 
development of the veteran's claim is called for.  See 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.159, 19.9.

VA regulations stipulate that congenital or developmental 
defects are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(1998); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.  Service connection, however, may be 
granted for a congenital disease on the basis of aggravation.  
See 38 U.S.C.A. § 1153 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.306 (1998); VAOPGCREC 82-90.  Inasmuch as scoliosis may be 
considered a congenital or developmental defect, the Board 
believes that a medical opinion addressing this matter would 
prove helpful in this case.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
asked to identify any medical records 
pertaining to her lumbar spine which have 
not been previously associated with her 
claims folder.  After obtaining 
appropriate consent of the veteran, the 
RO should attempt to obtain any such 
records and associate them with the 
veteran's claims folder.

2.  The veteran's claims folder should 
then be referred to a VA physician.  The 
examiner, after a review of the medical 
records contained in the veteran's claims 
folder, should respond to the following 
questions:

(a).  Does the veteran have a current 
lumbar spine disability?

(b).  If the answer to question (a) is 
affirmative, what is the most likely 
diagnosis of that disability?

(c).  If the diagnosed disability is 
scoliosis, is such congenital or a 
developmental defect?  If it is 
determined that scoliosis is congenital 
or a developmental defect, the examiner 
should also address whether the evidence 
reflects that scoliosis was aggravated 
during the veteran's service.  

(d).  If a current disability of the 
lumbar spine other than scoliosis is 
shown, is it at least as likely as not 
that such disability is etiologically 
related to service?  

If deemed to be necessary by the 
reviewing physician, a VA physical 
examination of the veteran should be 
scheduled in order to address these 
questions. A report of the examiner's 
findings should be prepared and 
associated with the veteran's claim 
folder.


The RO should readjudicate the claim following completion of 
the action requested in this remand.  If the claim remains 
denied, the veteran's claims folder should be returned to the 
Board after compliance with all requisite appellate 
procedures.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 


